   8:20-cr-00048-RFR-MDN Doc # 30 Filed: 02/18/21 Page 1 of 1 - Page ID # 50




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR48
                                            )
      vs.                                   )
                                            )
COREY J. COLLMANN,                          )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on the Unopposed Motion to Continue Trial [29].
Counsel needs additional time as the parties are in active negotiations in an attempt to
resolve this case short of a jury trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [29] is granted, as follows:

      1. The jury trial now set for March 8, 2021 is continued to May 17, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and May 17, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).

      DATED: February 18, 2021.

                                        BY THE COURT:


                                        s/ Michael D. Nelson
                                        United States Magistrate Judge
